Citation Nr: 0639551	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of head injury.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a decision of May 1997, the Board denied entitlement to 
service connection for the residuals of a head injury.  Since 
the time of that decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found that such evidence was neither new nor material, and 
the current appeal ensued.

In April 2004, the appellant testified at the RO during a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, DC; a transcript of that hearing 
is of record. 

In a November 2004 decision the Board denied the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of head injury and the issue of service connection 
for diabetes mellitus.

The veteran appealed the November 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2006 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion by an Order dated in May 2006.  
Thereafter, the case was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he sustained a head injury as the 
result of a motor vehicle accident in April 1970, while he 
was in service.  He contends that he continues to experience 
residuals of the claimed head injury.  He also maintains that 
he was exposed to herbicides while stationed in Okinawa, 
Japan, which resulted into his currently diagnosed diabetes 
mellitus, type II.  He recalls cleaning and repairing 
amphibious ordinance equipment and tanks, as well as 
decontaminating the equipment prior to servicing it.  He does 
not contend that he ever served in the Republic of Vietnam.

The service medical records are negative for documentation of 
a motor vehicle accident or for findings of diabetes 
mellitus, type II.

The Joint Motion observed that the Board failed to consider 
the veteran's correspondence in which he informed VA that the 
motor vehicle accident occurred in April 1970, in the 
vicinity of Washington, DC, and Baltimore, Maryland.  In the 
correspondence, the veteran recalled that he was transported 
to and treated at either the dispensary located at the Marine 
Corps facility at Henderson Hall (located in Arlington, 
Virginia), or at the Walter Reed Army Medical Hospital 
(located in Washington, DC) for injuries sustained in the 
motor vehicle accident.  The parties agreed that VA should 
attempt to obtain copies of these described documents as they 
are potentially relevant to the veteran's request to reopen 
the claim for service connection for residuals of a head 
injury.  In an October 2006 letter, the veteran added that he 
also may have been treated at the Naval Hospital (located in 
Bethesda, Maryland) after the accident.

The Joint Motion also observed that VA did not attempt to 
confirm whether the veteran was exposed to herbicides while 
stationed in Okinawa, Japan.  The evidence of record contains 
a unit citation for the veteran's unit (the Ordinance 
Maintenance Company, Maintenance Battalion, Third Force 
Service Regiment, Fleet Marine Force, Pacific, in Okinawa, 
Japan), which was awarded for providing combat service 
support for the Third Marine Amphibious Force for the time 
period from March 1965 to September 1968.  On page three of 
the May 2006 Joint Motion, the parties noted that, according 
to the citation, the Third Marine Amphibious Force was 
conducting operations in Vietnam during that time.  The 
citation indicated that the combat service support provided 
by the veteran's unit included repair of damaged and 
unserviceable equipment used by the Third Marine Amphibious 
Force in Vietnam and the expeditious return of that equipment 
to the field.  

There is no evidence of record that this equipment was 
contaminated with herbicidal agents, or that he or his unit 
was responsible for decontaminating such equipment.  As a 
result, the parties agreed that VA should attempt to obtain 
the veteran's unit records to ascertain whether there is 
documentation of his exposure to herbicidal agents, to 
include Agent Orange, while in Okinawa, Japan.  However, with 
respect to unit records, the Board notes that such requests 
require more specific date information than has been provided 
by the veteran to date.  Such additional information should 
be requested from the veteran.  

Additionally, although it appears the RO requested the 
veteran's service personnel records in May 2002, the Board 
could not locate a response to that request, nor does it 
appear the records were received.  Thus, on remand, the RO 
should also request the veteran's service personnel records.

In addition, during the pendency of this appeal, the Court 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought, 
i.e. service connection.  In that case, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Although the RO provided notice as to the need for new and 
material evidence in various letters, that notice does not 
fully comply with the newly specified criteria as noted in 
Kent, supra (i.e. the type of evidence which would be new and 
material based on the reasons for the prior denial).  

Moreover, the veteran has not been provided notice that an 
evaluation and effective date will be assigned if service 
connection is granted, or the type of evidence to 
substantiate such.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award).  
Thus, on remand the RO should provide corrective VCAA notice. 

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance the Court's holdings in Kent, 
20 Vet. App. 1 with respect to the head 
injury claim, and Dingess/Hartman, 19 
Vet. App. 473 with respect to both 
claims.  The letter should also advise 
the veteran that he can submit buddy 
statements to help support his claims.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
a head injury and diabetes mellitus, type 
II since May 2002, the last date of 
treatment records contained in the file.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO should request that the 
veteran provide a description, including 
dates (month and year), of the described 
exposure to herbicides while in Okinawa, 
Japan.  Any response received from the 
veteran should be associated with the 
veteran's VA claims folder.  If the 
veteran fails to respond, that also 
should be documented.

4.  The RO should request the National 
Personnel Records Personnel Center (NPRC) 
to provide the veteran's military 
personnel records, to include his service 
in Okinawa, Japan.  All available records 
should be provided.  If no records are 
available, that should be noted in the 
veteran's VA claims folder.  

5.  The RO should also attempt to obtain 
copies of any hospital or clinical 
treatment records regarding the claimed 
injuries sustained in a motor vehicle 
accident dated in and around April 1970 
from the Marine Corps dispensary at 
Henderson Hall located in Arlington, 
Virginia; the Walter Reed Army Hospital 
located in Washington, DC; and the Naval 
Hospital located in Bethesda, Maryland.

6.  The RO should send a copy of the 
veteran's DD 214 and service records, his 
unit assignments while stationed in 
Okinawa, Japan, and a copy of this remand 
to the Marine Corps Historical Center, or 
any other appropriate agency for 
verification of the alleged exposure to 
herbicidal agents during service.  
Specifically, the RO should request unit 
histories and/or dairies when the veteran 
was allegedly exposed to herbicidal 
agents while stationed with the Ordinance 
Maintenance Company, Maintenance 
Battalion, Third Force Service Regiment, 
Fleet Marine Force, Pacific, in Okinawa, 
Japan.

7.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


